DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Patent Application No. CN201910872738.X filed in China on 09/16/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020, 05/04/2021, and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
NOTE: Both IDS filed 05/04/2021 cite the same documents.

Specification
The title of the invention is not descriptive of the invention to which the claims are directed. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
“System and Method for Dispensing a Warning Device from an Autonomous Vehicle”


Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3, line 3: “driver on the evasive vehicle” should read “driver of the evasive vehicle”
Claim 3, line 4: “driver” should read “driver of the evasive vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 20 claims 1, 12, and 20 recite the limitation “wherein the operating index data is configured to determine an operating condition of the target vehicle”. It is unclear how data alone can be configured to perform a function such as making a determination, and thus the metes and bounds of the claim cannot be determined. In the interest of compact prosecution and based on the currently pending specification (Page 7; Lines 24-31), the examiner will interpret the limitation as “wherein the operating index data comprises an operating condition of the target vehicle”.

Claims 13-19 depend from claim 12 and do not cure the deficiencies thereof. Thus, claims 13-19 are rejected on the same basis as claim 12 above.
Regarding claim 6, claim 6 recites the limitation “a parallel line where a tail of the target vehicle is located”. A line can only be parallel by its relation to another line (thus forming a pair of parallel lines) or vector. It is not clear to which lines the parallelism applies. In other words, it is not clear which line or vector the “parallel line” is parallel to. Thus, the metes and bounds of the claim cannot be determined. In the interest of compact prosecution, the examiner will interpret claim 6 as follows:
The method of claim 5, wherein controlling the target vehicle to place the warning sign at the position having the second preset distance from the curve entrance comprises: 
obtaining a position of the curve entrance from a navigation map; 
calculating a distance between 
when the distance calculated in real time reaches the second preset distance, controlling the target vehicle to place the warning sign 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9, 12-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vawter et al. US PG Publication 20190220026 (hereinafter Vawter).

Regarding claim 1, Vawter discloses:
A vehicle fault processing method, [[Vawter, Para. 6, Para. 20] “Another example aspect of the present disclosure is directed to a computer-implemented method for deployment of a warning device;” also see [0020] “onboard autonomous vehicle computing system may detect a fault that would necessitate stopping the autonomous vehicle… and also determine whether the autonomous vehicle is to deploy one or more warning devices based on the detected fault…”] comprising:  
obtaining operating index data of a target vehicle [[Vawter, Para. 30] “In some implementations, the vehicle computing system can communicate with various data acquisition systems, autonomy systems, and/or vehicle control systems onboard the autonomous vehicle and obtain data indicative of one or more parameters (i.e. the operating index data)associated with the vehicle. The vehicle computing system can be configured to determine the existence of a fault associated with the vehicle, for example, based in part on such parameter data.”] and driving environment information of the target vehicle, [[Vawter, Para. 22-25] “…The data acquisition system(s) can acquire sensor data (e.g., LIDAR data, radar data, image data, etc.) associated with one or more objects…that are proximate to the autonomous vehicle and/or sensor data associated with the vehicle path (e.g., path shape, boundaries, markings, etc.). The sensor data can include information that describes the location…of points that correspond to objects within the surrounding environment of the autonomous vehicle (e.g., at one or more times). The data acquisition system(s) can provide such sensor data to the vehicle computing system;” also see [0023] “…the vehicle computing system can obtain map data that provides other detailed information about the surrounding environment of the autonomous vehicle. For example, the map data can provide information regarding: the identity and location of various roadways, road segments, buildings, or other items; the location and direction of traffic lanes (e.g. the boundaries, location, direction, etc. of a travel lane, parking lane, a turning lane, a bicycle lane, and/or other lanes within a particular travel way); traffic control data (e.g., the location and instructions of signage, traffic signals, and/or other traffic control devices); and/or any other map data that provides information that can assist the autonomous vehicle in comprehending and perceiving its surrounding environment and its relationship thereto;” also see [0024] “The vehicle computing system can…perceive the surrounding environment of the autonomous vehicle…For instance, the vehicle computing system can include a perception system…;”also see [0025] which describes the capabilities of the perception system.] wherein the operating index data is comprises an operating condition of the target vehicle; [[Vawter, Para. 64] “For instance, the autonomous vehicle 202 may determine the existence of a fault condition by monitoring one or more vehicle parameters (i.e. operating index data), such as fuel level, charge level, engine conditions, tire pressure, available data storage in the on-board memory devices, and/or other health and maintenance data of the autonomous vehicle, and comparing the parameters to one or more thresholds. As one example, the autonomous vehicle 202 may determine that a fault condition exists when the engine temperature exceeds a pre-set wherein fuel level, charge level, engine conditions, tire pressure, etc. are interpreted to be operating conditions of the target vehicle]
determining whether a fault occurs in the target vehicle based on the operating index data; [[Vawter, Para. 20, Para. 30, Para. 64] “In particular, according to an aspect of the present disclosure, an onboard autonomous vehicle computing system may detect a fault that would necessitate stopping the autonomous vehicle within or near a travel lane;” also see [0030] “In some implementations, the vehicle computing system can communicate with various data acquisition systems, autonomy systems, and/or vehicle control systems onboard the autonomous vehicle and obtain data indicative of one or more parameters associated with the vehicle. The vehicle computing system can be configured to determine the existence of a fault associated with the vehicle, for example, based in part on such parameter data (i.e. operating index data);” also see [0064] “For instance, the autonomous vehicle 202 may determine the existence of a fault condition by monitoring one or more vehicle parameters (i.e. the operating index data)… and comparing the parameters to one or more thresholds. As one example, the autonomous vehicle 202 may determine that a fault condition exists when the engine temperature exceeds a pre-set temperature threshold.”] and 
when the fault occurs in the target vehicle, controlling the target vehicle to place a warning sign at a preset position based on the driving environment information. [[Vawter, Para. 20, Para. 21, Para. 77] “…an onboard autonomous vehicle computing system may detect a fault that would necessitate stopping the autonomous vehicle… The computing system can determine a stop trajectory for safely stopping the autonomous vehicle and also determine whether the autonomous vehicle is to deploy one or more warning devices based on the detected fault and/or environment conditions (e.g., location and trajectories of nearby traffic, weather, time of day, road conditions, and one or more of the like conditions);” also see [0021] “The computing system can determine a deployment action or maneuver (“deployment maneuver”) based on the stop trajectory, e.g., to enable the autonomous This can include, for example, timing the deployment and/or determining the rate of release of the warning device(s) based on the stopping distance of the vehicle (e.g., timing deployment to begin 50 feet, etc. before vehicle stops), the vehicle trajectory, environment, and/or the like. Additionally, in some cases, a computing system can modify the stop trajectory for the autonomous vehicle to affect the positioning of the warning device(s), for example, by taking into account road elevation, surface characteristics (e.g., friction, sliding, etc.), road conditions, and/or the like (i.e. by taking into account driving environment information);” also see [0077] “At 608, the computing system 106, 130, 720 can provide one or more command signals to control system(s) onboard or associated with the vehicle to control dispensing of the warning device(s) 304, 504”]

Regarding claim 2, Vawter discloses the method of claim 1 as outlined above. 
Vawter further discloses:
determining a fault type of the target vehicle based on fault information of the target vehicle; [[Vawter, Para. 20, Para. 31, Para. 64] “In particular, according to an aspect of the present disclosure, an onboard autonomous vehicle computing system may detect a fault that would necessitate stopping (i.e. a fault severity or fault type that would necessitate stopping) the autonomous vehicle within or near a travel lane;” also see [0031] “…vehicle computing system can determine that the procedure will bring the vehicle to a stop within and/or near to a travel lane (e.g., based on fault severity, etc.)… Alternatively, for some vehicle stop procedures…a motion plan brings the vehicle to a stop outside of a roadway (e.g., at a service location, a defined distance away for the roadway, etc.)…,” wherein fault severity is interpreted as fault type based on applicant’s currently pending specification (Page 12; Lines 12-17); also see [0064] “The autonomous vehicle 202 (e.g., vehicle computing system, etc.) may detect a fault condition (i.e. a fault type) that necessitates stopping the motion of the autonomous vehicle 202.  and 
when the fault type supports the target vehicle in continuing to move, controlling the target vehicle to continue to move a preset parking distance before the target vehicle stops, [[Vawter, Para. 20, Para. 30] “…autonomous vehicle computing system may detect a fault that would necessitate stopping the autonomous vehicle within or near a travel lane. The computing system can determine a stop trajectory (i.e. preset parking distance) for safely stopping the autonomous vehicle…,” wherein it is interpreted that stopping the vehicle via a stop trajectory because of a fault implies that the fault is a fault type that supports the target vehicle in continuing to move along the stop trajectory; also see [0030] “the vehicle computing system can determine a trajectory (i.e. preset parking distance) and rate of deceleration to bring the vehicle to a stop and communicate the appropriate commands to implement the vehicle stop.”]
 wherein a starting point of the preset parking distance is configured as a placement position of the warning sign. [[Vawter, Para. 19, Para. 65, Fig. 2-3] “The systems and methods of the present disclosure can…adjust the stop trajectory of the vehicle to affect placement of the warning device(s);” also see [0065] “The autonomous vehicle 202 (e.g., vehicle computing system, etc.) can determine how the warning device(s) 304 should be dispensed based in part on a motion plan and/or stop trajectory (e.g., stop trajectory 208);” also see [0065] “As an example, the autonomous vehicle 202 (e.g., vehicle computing system, etc.) can initiate the dispersing of the warning device(s) 304 at start point 302, such that the dispensing of the warning device(s) 304 begins at a point in time when the vehicle 202 is a certain (i.e. preset) distance from stopping, to provide a warning of the stopped vehicle 202 to approaching traffic;” also see Fig. 2 and Fig. 3]
Regarding claim 4, Vawter discloses the method of claim 1 as outlined above.
Vawter further discloses:
determining a type of road on which the target vehicle is driving based on the driving environment information; [[Vawter, Para. 23, Para. 33] “In addition to the sensor data, the vehicle computing system can obtain map data that provides other detailed information about the surrounding environment of the autonomous vehicle. For example, the map data can provide information regarding: the identity and location of various roadways, road segments,…the location and direction of traffic lanes (e.g. the boundaries, location, direction, etc. of a travel lane, parking lane, a turning lane, a bicycle lane, and/or other lanes within a particular travel way)…and/or any other map data that provides information that can assist the autonomous vehicle in comprehending and perceiving its surrounding environment and its relationship thereto;” also see [0033] “For example, the vehicle computing system can determine lane boundaries and/or road elevations based on map data… vehicle computing system may determine that the stop trajectory will take the vehicle over a rise (i.e. a ramp) based on map data…,” wherein it is interpreted that a rise (i.e. ramp) is a type of road based on applicant’s currently pending specification (Page 10; Lines 4-8)] and 
controlling, based on the type of road, the target vehicle to place the warning sign at the preset position corresponding to the type of road. [[Vawter, Para. 33, Para. 6] “For example, the vehicle computing system can determine lane boundaries and/or road elevations based on map data and optimize the deployment of the warning device(s) for maximum visibility behind the stopped autonomous vehicle. As one example, the vehicle computing system may determine that the stop trajectory will take the vehicle over a rise based on map data and determine that the dispensing of the warning device(s) should be timed to begin before cresting the rise (i.e. before reaching the top of the ramp);” also see [0006] “The method further includes providing, by the computing system, one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices.”]

Regarding claim 5, Vawter discloses the method of claim 1 as outlined above.
Vawter further discloses:
determining, based on a vehicle position in the driving environment information, whether a curve entrance exists on a vehicle driving path on which the target vehicle drives a first preset distance based on the vehicle position; [[Vawter, Para. 33, Para. 71, Para. 47, Fig. 4-5] “In some implementations, the vehicle computing system can determine the deployment of the one or more warning devices based in part on map data (i.e. driving environment information, see Vawter Para. 54). For example, the vehicle computing system can determine lane boundaries and/or road elevations based on map data and optimize the deployment of the warning device(s) for maximum visibility behind the stopped autonomous vehicle…As another example, the vehicle computing system may determine that the stop trajectory (i.e. a vehicle driving path on which the target vehicle drives a first preset distance) will bring the vehicle to a stop around a curve in the travel way…;” also see [0071] “The autonomous vehicle 402 may determine that the vehicle will stop in or near a curve of the travel lane (e.g., curve 406). For example, the autonomous vehicle 402 (e.g., vehicle computing device, etc.) may determine that the travel lane 404 includes a curve 406 (e.g., based on map data and/or sensor data, etc.) The autonomous vehicle 402 may determine an appropriate deployment maneuver to dispense warning device(s) 504 should begin prior to entering the curve (i.e. prior to the curve entrance) 406 in the travel lane 404…;” also see [0047] “vehicle computing system 106 can include a positioning system 120. The positioning system 120 can determine a current position of the autonomous vehicle 102… positioning system 120 can determine position by using one or more of inertial sensors…position of the  and 
when the curve entrance exists, controlling the target vehicle to place the warning sign at a position having a second preset distance from the curve entrance before the target vehicle enters the curve entrance. [[Vawter, Para. 33, Para. 71, Fig. 4-5] “…the vehicle computing system may determine that the stop trajectory will bring the vehicle to a stop around a curve in the travel way and determine that the dispensing (i.e. placing) of the warning device(s) should be timed to begin before the vehicle enters the curve (i.e. at a distance of the stop trajectory that occurs before the curve)” [0071] The autonomous vehicle 402 may determine an appropriate deployment maneuver to dispense (i.e. place) warning device(s) 504 should begin prior to entering the curve 406 in the travel lane 404, for example, at a starting position 502, to provide increased visibility of the warning device(s) 504 and warn approaching traffic of the stopped vehicle,” wherein it is interpreted that starting position 502 is at a preset distance from the curve entrance distance different than the first preset distance that the target vehicle drives on a vehicle driving path. In other words, starting position 502 is a position having a second preset distance; also see Fig. 4 and Fig. 5]

Regarding claim 9, Vawter discloses the method of claim 1 as outlined above. 
Vawter further discloses:
when it is determined that an obstacle exists on a road on which the target vehicle is driving based on the driving environment information, controlling, based on a distribution of the obstacle, the target vehicle to place the warning sign at the preset position corresponding to the distribution of the obstacle; [[Vawter, Para. 25, Para. 54, Para. 65] “The perception system can detect one or more objects (i.e. obstacles) that are proximate to the autonomous vehicle based on the sensor data;” also see [0054] “…perception system 110 can retrieve or otherwise obtain map data 118 that provides map data 118 can provide information regarding…objects (e.g., lampposts, crosswalks, curbing, etc.)…;” also see [0065] “The autonomous vehicle 202 (e.g., vehicle computing system, etc.) can determine how the warning device(s) 304 should be dispensed (i.e. placed at a preset position) based in part on…environment conditions (e.g., location and trajectories (i.e. distribution) of nearby traffic, objects in the surrounding environment…etc.)…The autonomous vehicle 202 (e.g., vehicle computing system, etc.) can provide command signal(s) to one or more vehicle systems to perform the deployment maneuver (e.g., to trigger actuators to dispense the warning device(s) 304, etc.).”
wherein the preset position corresponding to the distribution of the obstacle is a safe position to place the warning sign determined in advance by performing road simulation on the distribution of the obstacle. [[Vawter, Para. 22, Para. 65] “The data acquisition system(s) can acquire sensor data (e.g., LIDAR data, radar data, image data, etc.) associated with one or more objects (e.g., pedestrians, vehicles, etc.) that are proximate to the autonomous vehicle and/or sensor data associated with the vehicle path (e.g., path shape, boundaries, markings, etc.). The sensor data can include information that describes the location (i.e. distribution) (e.g., in three-dimensional space relative to the autonomous vehicle) of points that correspond to objects within the surrounding environment of the autonomous vehicle (e.g., at one or more times). The data acquisition system(s) can provide such sensor data to the vehicle computing system,” wherein it is interpreted that sensor data describing the location of points that correspond to objects within the surrounding environment of the vehicle is a road simulation on the distribution of obstacles; also see [0065] “The autonomous vehicle 202 (e.g., vehicle computing system, etc.) can determine how the warning device(s) 304 should be dispensed based in part on…environment conditions (e.g., location and trajectories (i.e. distribution) of nearby traffic, objects in the surrounding environment…)”]

Regarding claim 12, claim 12 recites a device executing a method with substantially the same limitations as claim 1. Thus, claim 12 is rejected on the same basis as claim 1 outlined above.
Claim 12 recites the additional limitations of at least one processor; and a memory communicably connected to the at least one processor; wherein, the memory stores an instruction executable by the at least one processor, and when the instruction is executed by the at least one processor, the at least one processor is caused to execute a vehicle fault processing method.
	Vawter further discloses:
	at least one processor; and 
	a memory communicably connected to the at least one processor; wherein, 
	the memory stores an instruction executable by the at least one processor, and when the instruction is executed by the at least one processor, the at least one processor is caused to execute a vehicle fault processing method [[Vawter, Para. 5.] “The system includes one or more processors and one or more memories including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations.”]

Regarding claim 13, claim 13 recites a device executing a method with substantially the same limitations as claim 2. Thus claim 13 is rejected on the same basis as claim 2 outlined above.

Regarding claim 15, claim 15 recites a device executing a method with substantially the same limitations as claim 4. Thus, claim 15 is rejected on the same basis as claim 4 outlined above.

Regarding claim 16, claim 16 recites a device executing a method with substantially the same limitations as claim 5. Thus, claim 16 is rejected on the same basis as claim 5 outlined above.

Regarding claim 18, claim 18 recites a device executing a method with substantially the same limitations as claim 9. Thus, claim 18 is rejected on the same basis as claim 9 above. 

Regarding claim 20, claim 20 recites a non-transitory computer-readable storage medium having instructions with substantially the same limitations as claim 1. Thus, claim 20 is rejected on the same basis as claim 1 outlined above. 
	Claim 20 recites the additional limitations of a non-transitory computer-readable storage medium having a computer instruction stored thereon.
	Vawter further discloses:
A non-transitory computer-readable storage medium having a computer instruction stored thereon [[Vawter, Para. 63, Para. 79-80] “…the computing device(s) can include one or more processor(s) and one or more tangible, non-transitory, computer readable media (e.g., memory devices, etc.). The one or more tangible, non-transitory, computer readable media can store instructions that when executed by the one or more processor(s) cause the operations computing system 130 (e.g., the one or more processors, etc.) to perform operations and functions;” also see Para. 79-80]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vawter in view of Bartels et al. DE 102012008090 A1 (hereinafter Bartels) and Matsumura US PG Publication US 20170297567 (hereinafter Matsumura).

Regarding claim 3, Vawter discloses the method of claim 2 as outlined above. 
But Vawter does not explicitly disclose obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver on the evasive vehicle, and a line-of-sight range of the driver; and determining the preset parking distance based on the minimum braking distance, the emergency response distance and the line-of-sight range.
However, Bartels teaches:
	obtaining a minimum braking distance of an evasive vehicle behind the target vehicle, an emergency response distance of a driver of the evasive vehicle, [[Bartels, Para. 18] “Preferably, reaction (i.e. emergency response) times and braking distances of subsequent vehicles are determined (i.e. obtained)…and taken into account for  minimum distances can be calculated that the ego vehicle still has to cover…,” wherein reaction distances must be obtained based on reaction times in order for minimum distances that the ego vehicle still has to cover to be calculated] and 
	determining the preset parking distance based on the minimum braking distance, the emergency response distance  [[Bartels, Para. 18] “Preferably, reaction times and braking distances of subsequent vehicles are determined…and taken into account for determining the risk-minimum stop position. With this measure, the safety of the minimum risk emergency stop position is further increased because of the calculations of the reaction times and braking distances [of] the following road users minimum distances (i.e. preset parking distances) can be calculated that the ego vehicle still has to cover…to get to a safe emergency stop position.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method disclosed by Vawter to include the teachings of Bartels. The modification would have been obvious because it enables a vehicle to perform an emergency stop safely (see Bartels, Para. 18).
	But the combination of Vawter and Bartels does not explicitly teach obtaining a line-of-sight range of the driver of the evasive vehicle or determining the preset parking distance based on the line-of-sight range. 
	However, Matsumura teaches:
	obtaining a line-of-sight range of the driver of the evasive vehicle [[Matsumura, Para. 5, Para. 36, Para. 83, Para. 205] “one of objects of the present invention is to provide a vehicle running control apparatus which reduces/decreases a vehicle speed to stop the vehicle, and which does not stop the vehicle in the area with the poor visibility;” also see [0036] “visibility (i.e. line-of-sight range of a driver of the following vehicle) becomes poorer as the radius of curvature becomes smaller;” also see [0083] “…the driving support ECU 10 is configured to…obtain a shape of the road (radius of curvature indicating wherein, based on Para. 36, by obtaining the radius of curvature, visibility is obtained; also see [0205] “…visibility becomes poorer (that is, a distance in which a driver of the following (i.e. evasive) vehicle can visually recognize a preceding vehicle becomes shorter)…,” wherein it is interpreted that visibility is synonymous with line-of-sight range of the driver of the following vehicle;]
and 
	determining the preset parking distance based on the line-of-sight range [[Matsumura, Para. 124-126, Para. 137] “Step 525: the CPU calculates a travel distance (that is, a stop required distance)…of the own vehicle (i.e. the target vehicle) from the present position to a position at which the own vehicle stops…;” [0125] Step 530: the CPU obtains the position (the present position)…of the own vehicle at the present time point from the navigation ECU 20, and predicts a stop position…of the own vehicle at which the own vehicle will stop based on the road information acquired from the map database 22 through the navigation ECU 20 and the stop required distance...;” also see [0126] “…CPU proceeds to step 535 to determine whether or not the stop position…is a position within a curved road which is a stop prohibited area, based on the road information which is acquired from the map database 22 through the navigation ECU 20. More specifically, the CPU determines whether or not a “radius of curvature R of a road section including the stop position…” obtained from the map database 22 is smaller than or equal to a threshold curvature radius...,” wherein, based on Para. 36 & 205, determining radius of curvature impliedly determines line-of-sight range of an evasive vehicle; also see [0137] “As a result, the own vehicle (i.e. target vehicle) is not made [to] stop in the curved road on which visibility (i.e. distance in which a driver of the following vehicle can visually recognize a preceding vehicle, see Para. 205) is poor,”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method taught by the combination of Vawter and Bartels to include the teachings of Matsumura. The modification would have been obvious (i.e. target) vehicle stops in a straight road providing a good visibility, and…does not stop…in a curved providing a poor visibility (bad view). As a result, a driver of a following vehicle can decelerate or stop the following vehicle without applying a sudden brake to the following vehicle, when the driver of the following vehicle recognizes/finds the stopped own vehicle.”

Regarding claim 14, claim 14 recites a device executing a method with substantially the same limitations as claim 3. Thus, claim 14 is rejected on the same basis as claim 3 outlined above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vawter in view of Koehler et al. US PG Publication 20150367860  (hereinafter Koehler) and Zaglauer et al. DE 102016014025 A1 (hereinafter Zaglauer).
Zaglauer was cited in IDS filed 05/04/2021.

Regarding claim 6, Vawter discloses the method of claim 5 as outlined above.
Vawter further discloses:
obtaining a position of the curve entrance from a navigation map; [[Vawter, Para. 33, Para. 71] “As another example, the vehicle computing system may determine that the stop trajectory will bring the vehicle to a stop around a curve in the travel way and determine that the dispensing of the warning device(s) should be timed to begin before the vehicle enters the curve…,” wherein it is interpreted that in order to time the dispensing before the vehicle enters the curve, a position of the curve entrance must be obtained; also see [0071] “the autonomous vehicle 402 (e.g., vehicle computing device, etc.) may determine that the travel lane 404 includes a curve 406 (e.g., based on map data and/or sensor data, etc.)”]
But Vawter does not explicitly disclose calculating a distance between where a tail of the target vehicle is located and the position of the curve entrance in real time during driving of the target vehicle and when the distance calculated in real time reaches the second preset distance, controlling the target vehicle to place the warning sign where the tail of the target vehicle is located based on a current position of the target vehicle. 
However, Koehler teaches:
calculating a distance between [[Koehler, Para. 29, Fig. 2] “FIG. 2 shows a motorcycle which is entering a left-hand curve…Depending on…distance a to the beginning of the curve (i.e. position of curve entrance)…an optimal driving trajectory…is calculated...;” also see Fig. 2, wherein it is shown that the distance “a” to the curve entrance is calculated from the tail of the vehicle.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method disclosed by Vawter to include the teachings of Koehler. The modification would have been obvious because it enables decisions regarding the driving/navigating of the vehicle to be made based on the vehicle’s location relative to a curve. 
But the combination of Vawter and Koehler does not explicitly teach when the distance calculated in real time reaches the second preset distance, controlling the target vehicle to place the warning sign where the tail of the target vehicle is located based on a current position of the target vehicle. 
However, Zaglauer teaches:
when the distance calculated in real time reaches the second preset distance, controlling the target vehicle to place the warning sign [[Zaglauer, Para. 7, Para. 16, Para. 20, Para. 31, Fig. 1, Fig. 3] “Preferably, the warning signal element is arranged in a rear region of the motor vehicle and, after being released by the holding mechanism, falls to the ground, in particular a road surface;” also see [0016] “1 is a schematic side view of a rear area of a motor vehicle with a warning device with a warning signal element in its inoperative position;” also see [0020] “The holding plate 10 is in the rear area of the motor vehicle 2, for example in the area of a trailer hitch…;” also see [0031] “The driver assistance device 30 outputs the enable signal such that the warning signal element 13 at the location 43 on a roadway 42 falls…into the use position 21…This can be done at a predefined first distance 46 from the position 42,” wherein “first distance 46” is taken to represent the claimed “second” distance. The full emergency trajectory (see Zaglauer, Para. 12 and Fig. 3) is representative of the first preset distance/preset parking distance of the claimed invention; also see Fig. 1 and Fig. 3 reproduced and annotated below, illustrating that the vehicle must place the warning sign where the tail of the target vehicle is located based on a current position of the target vehicle when the distance calculated in real time reaches the second preset distance]

    PNG
    media_image1.png
    492
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    484
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method as taught by the combination of Vawter and Koehler to include the teachings of Zaglauer. The modification would have been obvious because it ensures that the warning device is automatically placed to warn subsequent traffic from a dangerous situation (see Zaglauer, Abstract and Para. 2-3).

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vawter in view of Hilsebecher et al. DE 102015220613 A1 (hereinafter Hilsebecher).
Hilsebecher was cited in IDS filed 05/04/2020.

Regarding claim 7, Vawter discloses the method of claim 1 as outlined above.
Vawter further discloses:
when it is determined that an obstacle exists on a road on which the target vehicle is driving based on the driving environment information, determining the preset position to place the warning sign based on a distribution of the obstacle [[Vawter, Para. 25, Para. 54, Para. 65] “The perception system can detect one or more objects (i.e. obstacles) that are proximate to the autonomous vehicle based on the sensor data;” also see [0054] “perception system 110 can retrieve or otherwise obtain map data 118 that provides detailed information about the surrounding environment of the autonomous map data 118 can provide information regarding…objects (e.g., lampposts, crosswalks, curbing, etc.)…;” also see [0065] “The autonomous vehicle 202 (e.g., vehicle computing system, etc.) can determine how the warning device(s) 304 should be dispensed (i.e. placed) based in part on…environment conditions (e.g., location and trajectories (i.e. distribution) of nearby traffic, objects in the surrounding environment,…etc.)…”] 
controlling the target vehicle to place the warning sign at the preset position, so that the warning sign is located outside a boundary of the blind zone of the evasive vehicle. [[Vawter, Abstract, Para. 19 Para. 21, Para. 32] “…methods further include…providing one or more command signals to one or more vehicle systems to perform the dispensing maneuver for the one or more warning devices;” also see [0019] “systems and methods of the present disclosure can optimize visibility of the warning device(s);” also see [0021] “The computing system can…enable the autonomous vehicle to dispense the warning device(s) in a manner that increases the visibility of the warning device(s);” also see [0032] “the vehicle computing system can adjust the stop trajectory to affect positioning of the warning device(s),” wherein it is interpreted (based on Para. 19, 21, and 32) that if the system is optimizes/increases visibility of the warning devices and affects the positioning of the warning devices, the system ensures a warning sign is located outside a boundary of a blind zone of an evasive vehicle.
But Vawter does not explicitly disclose determining the preset position to place the warning sign based on a simulation analysis result of a blind zone of an evasive vehicle behind the target vehicle.
However, Hilsebecher teaches:
determining the preset position to place the warning sign based on a simulation analysis result of a blind zone of an evasive vehicle behind the target vehicle; [[Hilsebecher, Para. 68, Fig. 1] “The criteria for the analysis are the visibility of the installation location for the following traffic (i.e. evasive vehicles), taking into account possible occlusions (i.e. blind zones)…The advantage of the concept stored image sequence contains exactly the view of the vehicle surroundings that is presented to the following traffic (i.e. evasive vehicles),” wherein it is interpreted that, because the stored image sequence contains the view of the evasive vehicles’ surroundings and possible occlusions (i.e. blind zones) are accounted for, the stored image sequence is a simulation analysis result of blind zones of evasive vehicles behind the target vehicle; also see Fig. 1 wherein an evasive vehicle (i.e. vehicle 110) is shown behind a target vehicle (i.e. vehicle 100).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method as disclosed by Vawter to include the teachings of Hilsebecher. The modification would have been obvious because it ensures that the warning sign will be visible to the evasive vehicles. Thus, safety for both the evasive and target vehicles is increased. 

Regarding claim 8, the combination of Vawter and Hilsebecher teaches the method of claim 7 as outlined above. 
Vawter further discloses:
adjusting a lateral position and/or a longitudinal position of the warning sign based on the distribution of the obstacle [[Vawter, Para. 19, Para. 53, Para. 66, Para. 71] “The systems and methods of the present disclosure can enable an autonomous vehicle to…adjust the stop trajectory of the vehicle to affect placement of the warning device(s);” also see [0053] one or more sensors 104 can be used to collect sensor data that includes information that describes the location (e.g., in three-dimensional space relative to the autonomous vehicle 102) of points that correspond to objects within the surrounding environment of the autonomous vehicle 102; also see [0066] “the vehicle computing system can…determine or adjust the stop trajectory 208 and dispensing of the warning device(s) 304 to affect positioning of the warning device(s) 304 and/or increase visibility of the warning device(s) 304;” also see [0071] “…autonomous vehicle 402 can determine whether to deploy one or more warning devices based on…environment conditions (e.g., location and trajectories (i.e. distribution) of nearby traffic, objects in the surrounding environment…”] Note: While Vawter does not explicitly mention a lateral and/or longitudinal position, the warning device position must lie within the 2-dimensional plane of the road. Thus, by adjusting the placement of the warning devices in such plane, at least one of a lateral or longitudinal position must be adjusted. 
Hilsebecher further teaches:
adjusting a lateral position and/or a longitudinal position of the warning sign based on the simulation analysis result of the blind zone of the evasive vehicle behind the target vehicle to determine the preset position to place the warning sign. [[Hilsebecher, Para. 4, Para. 10, Para. 68, Fig. 1] “A combination of emergency stop information…with information about the surroundings of…the vehicle…enables a position of a correct installation location for a warning triangle to be determined;” also see [0010] “The position of the installation site for the warning triangle can be understood as a geographical position. This can be entered in a digital map of the surroundings of the vehicle by means of geographic coordinates or waypoints,” wherein one of ordinary skill in the art would recognize that geographic coordinates contain lateral and/or longitudinal components; also see [0068] “The criteria for the analysis are the visibility of the installation location for the following traffic (i.e. evasive vehicles), taking into account possible occlusions (i.e. blind zones)…The advantage of the concept proposed here is that the stored image sequence contains exactly the view of the vehicle surroundings that is presented to the following traffic (i.e. evasive vehicles);” ] 

Regarding claim 17, claim 17 recites a device executing a method with substantially the same limitations as claim 7. Thus, claim 17 is rejected on the same basis as claim 7 above.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vawter in view of Hauler et al. US PG Publication 20150012166 (hereinafter Hauler ‘166). 

Regarding claim 10, Vawter discloses the method of claim 2 as outlined above.
But Vawter does not explicitly disclose when the fault type supports the target vehicle supports in continuing to move, switching the target vehicle from a normal driving mode to an abnormal state processing mode; and controlling the target vehicle to continue to move the preset parking distance based on a planned path in the abnormal state processing mode before the target vehicle stops.
However, Hauler ‘166 teaches:
when the fault type supports the target vehicle supports in continuing to move, switching the target vehicle from a normal driving mode to an abnormal state processing mode; [[Hauler ‘166, Para. 17] “For movement of vehicle 3 in the normal mode of the automated driving mode, a trajectory 4 has been identified that guides the vehicle along roadway 1…If it is ascertained as the driving mode proceeds that long-term operation of vehicle 3 in the automated driving mode along trajectory 4 is no longer possible, vehicle guidance then switches over to the emergency operating mode (i.e. abnormal state processing mode)…and vehicle 3 is guided along…safety trajectory 5b…An emergency mode of this kind can result from failure (i.e. fault) of a system component for automated driving…,” wherein the vehicle is guided (i.e. continues to move) in the emergency operating mode, and thus the failure is a failure type that supports the vehicle in continuing to move.] and 
controlling the target vehicle to continue to move the preset parking distance based on a planned path in the abnormal state processing mode before the target vehicle stops. [[Hauler, Para. a safety trajectory 5b is identified which, in an emergency, i.e. in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt at an identified stoppage position 6 without endangering other traffic participants or the vehicle occupants.…If it is ascertained as the driving mode proceeds that long-term operation of vehicle 3 in the automated driving mode along trajectory 4 is no longer possible, vehicle guidance then switches over to the emergency operating mode, and vehicle 3 is guided along…safety trajectory 5b (i.e. preset parking distance) to the nearest stoppage position 6, where the vehicle is automatically brought to a safe halt. An emergency mode of this kind can result from failure of a system component for automated driving…”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method as disclosed by Vawter to include the teachings of Hauler ‘166. The modification would have been obvious because it enables a vehicle experiencing a failure to be automatically brought to a safe halt (see Hauler, Para. 17).

Regarding claim 19, claim 19 recites a device executing a method with substantially the same limitations as claim 10. Thus, claim 19 is rejected on the same basis as claim 10 outlined above. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vawter in view of Shan Zhengjian et al. CN 109615854 A (hereinafter Shan) and Hauler US PG Publication 20170341575 (hereinafter Hauler ‘575).  
Shan was cited in IDS filed 11/09/2020.

Regarding claim 11, Vawter discloses the method of claim 2 as outlined above.

However, Shan teaches:
when the fault type does not support the target vehicle in continuing to move, sending a [[Shan, Para. 18, Para. 58] “…the warning device can also work automatically. If the driver encounters an accident at a high speed, the driver presses the "double flashing alarm button"…The device is deployed…” also see [58] “Because the warning device and the system have communication with the vehicle, when the vehicle encounters…a violent collision, the interior control system should recognize the violent collision (i.e. a fault type that one of ordinary skill in the art would recognize does not support the target vehicle in continuing to move) and notify the traffic warning device and system. The system automatically posts information to the back-end system…this warning system can be combined with the car system to send out the information at the fastest speed to allow the rescuer to appear as soon as possible.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method as disclosed by Vawter to include the teachings of Shan. The modification would have been obvious because it enables a rescuer to appear to the collision as soon as possible (see Shan, Para. 58).
But the combination of Vawter and Shan does not explicitly teach sending a vehicle emergency signal. 
However, in the same endeavor of placing a warning sign for a vehicle, Hauler ‘575 teaches:
sending a vehicle emergency signal [[Hauler ‘575, Para. 7, Para. 10, Para. 30, Para. 32] “Once the vehicle has come to a standstill, the stopping state is ended and an emergency call (i.e. vehicle emergency signal) to a service center can possibly be placed, depending on the circumstances;” also see [0010] “the warning triangle is launched by releasing the triangle from the holder on the vehicle rear or the vehicle bottom;” also see [0030] “The safeguarding of the vehicle can include setting up a warning triangle 7, by placing an emergency call…;” also see [0032] “As an alternative or in addition, an emergency call can be placed in which the GPS location coordinates are transmitted to a server or further emergency measures are carried out.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle fault processing method as taught by the combination of Vawter and Shan to include the teachings of Hauler ‘575. The modification would have been obvious because placing the emergency call is a measure of safeguarding the vehicle (see Hauler ‘575, Para. 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668